Exhibit 10.1

 

 

FRANKLIN RESOURCES, INC.

2006 DIRECTORS DEFERRED COMPENSATION PLAN

 

 

Effective as of December 15, 2005

 

 



 

 

FRANKLIN RESOURCES, INC.

2006 DIRECTORS DEFERRED COMPENSATION PLAN

Franklin Resources, Inc., a Delaware corporation, in order to retain the
services of and provide incentives to its non-employee Directors, hereby adopts
this deferred compensation plan, effective as of December 15, 2005.

RECITALS

WHEREAS, the Company (as defined below) desires to adopt a deferred compensation
plan that is unfunded for tax and Title I of ERISA (as defined below) purposes
to permit its Directors (as defined below) to postpone receipt and taxation of
certain specific amounts of compensation in accordance with the terms hereof;

NOW THEREFORE, the Company hereby establishes this deferred compensation plan.

ARTICLE 1

 

DEFINITIONS

1.1       “Beneficiary” shall mean the beneficiary or beneficiaries designated
by a Director to receive his or her deferred compensation benefits in the event
of the Director’s death.

1.2       “Board of Directors” shall mean the board of directors of the Company.

1.3       “Change in Control” shall mean the occurrence of any change in
ownership of the Company, change in effective control of the Company, or change
in the ownership of a substantial portion of the assets of the Company, as
defined in Code Section 409A(a)(2)(A)(v), the regulations thereunder, and any
other published interpretive authority, as issued or amended from time to time.

1.4       “Code” shall mean the U.S. Internal Revenue Code of 1986, as amended
from time to time.

1.5       “Committee” shall mean the Compensation Committee of the Board of
Directors unless an alternate committee is designated by the Board of Directors
to administer this Plan in accordance with Article 8 below. If the Board of
Directors has not appointed such a committee, then each reference to the
“Committee” shall be construed to refer to the Board of Directors.

1.6       “Common Stock” shall mean the common stock of the Company.

1.7       “Company” shall mean Franklin Resources, Inc., a Delaware corporation,
and any successor organization thereto.

1.8       “Deferral” shall mean a contribution of cash or an annual or other
stock grant under the Plan made by the Company (or a subsidiary of the Company,
as applicable) on behalf of a

 

1

 



 

specified Participant and shall include any notional dividends credited pursuant
to Section 3.4 below.

1.9       “Deferred Compensation Account” shall mean the separate account
established under this Plan and the Trust, if any, for each Participant. From
time to time, the Company shall furnish each Participant with a statement of his
or her Deferred Compensation Account balance.

1.10     “Director” shall mean (a) a member of the Board of Directors who is not
an employee of the Company or (b) a member of the board of directors of any
subsidiary of the Company who is not an employee of the Company or such
subsidiary of the Company.

1.11     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

1.12     “Participant” shall mean a Director who has elected to participate in
the Plan; references to a Participant herein shall refer also to his or her
designated Beneficiary where the context so requires.

1.13     “Plan” shall mean this Franklin Resources, Inc. 2006 Directors Deferred
Compensation Plan.

1.14     “Separation from Service” shall mean the date the Participant no longer
serves as a Director of the Company or any subsidiary of the Company.

1.15     “Trust” or “Trust Agreement” shall mean the Franklin Resources, Inc.,
Deferred Compensation Trust Agreement (when adopted by the Company) which is
intended to conform to terms of the model trust described in Revenue
Procedure 92-64, 1992-2 C.B. 422, including any amendments thereto, entered into
between the Company and the Trustee to carry out the provisions of the Plan.

1.16     “Trust Fund” shall mean the cash and other property held and
administered by the Trustee pursuant to the Trust to carry out the provisions of
the Plan.

1.17     “Trustee” shall mean the designated trustee acting at any time under
the Trust.

1.18     “Unforeseeable Emergency” shall mean an unforeseeable emergency as
defined in Code Section 409(a)(2)(B)(ii)(I) (as limited by Code Section
409A(a)(2)(B)(ii)(II)), the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time.1

 

_________________________

1Code Section 409A(a)(2)(B)(ii) provides the following definition of
“unforeseeable emergency”:

Unforeseeable emergency. For purposes of subparagraph (A)(vi) —

 

 

 

2

 



 

 

ARTICLE 2

 

PARTICIPATION

2.1       Eligible Participants. The Committee shall, from time to time,
designate by name those Directors who are eligible to participate in the Plan
and the date upon which each such Director’s participation may commence. All
designated Directors shall be notified by the Committee of their eligibility to
participate.

ARTICLE 3

 

CONTRIBUTIONS AND DETERMINATION OF BENEFITS

3.1

Contributions to the Plan.

(a)            Deferrals. Participants may make Deferrals by electing to defer
payment of his or her Directors’ fees (including meeting fees, committee fees,
chairperson fees as well as all other fees) or issuance of his or her annual or
other stock grants. Elections shall be made in the form attached hereto as
Exhibit B. Elections must be made no later than the last day of the deferral
election period. The last day of the deferral election period shall be
(i) December 31st of the calendar year prior to the calendar year in which the
Participant will render the services for which he or she will receive any part
of the Compensation payable to the Participant during that year or (ii) in the
first year in which a Participant first becomes eligible to participate in the
Plan, 30 days after the Participant becomes eligible to participate in the Plan.
No direct contributions by Participants are required or permitted. An election
to defer Compensation shall be effective on the date an eligible Participant
delivers a completed deferral election form; provided, however, that, if the
Participant delivers another properly completed election to defer Compensation
prior to the close of the deferral election period described in this
Section 3.1(a), the deferral election on the form bearing the latest date shall
control. On the last day of the deferral election period, the controlling
election made prior to the close of the period shall be irrevocable.

 

_____________________________________________________________________________

(I) In general. The term “unforeseeable emergency” means a severe financial
hardship to the participant resulting from an illness or accident of the
participant, the participant's spouse, or a dependent (as defined in Section
152(a)) of the participant, loss of the participant's property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the participant.

(II) Limitation on distributions. The requirement of subparagraph (A)(vi) is met
only if, as determined under regulations of the Secretary, the amounts
distributed with respect to an emergency do not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

3

 



 

 

(b)            Transfer of Account Balance from Separate Deferred Compensation
Agreement. No later than December 31, 2005, Participants may elect (using the
form attached hereto as Exhibit B) to transfer a deferred compensation account
balance from a separate deferred compensation agreement to this Plan. Such
transfer of an account balance to this Plan will be considered an amendment and
restatement of the prior deferred compensation agreement.

3.2       Investment Elections. In accordance with rules, procedures and options
established by the Committee, each Participant shall have the right to direct
the investment of his or her Deferred Compensation Account. Each Participant may
direct that his or her Deferred Compensation Account be invested in shares of
Common Stock and/or one or more Franklin Templeton mutual funds as selected by
the Participant; provided, however, that the Committee shall have the authority,
in its sole discretion, with or without notice, to change or eliminate one or
more of the foregoing investment alternatives available to the Participant at
any time. Each Participant shall direct the investment of his or her Deferred
Compensation Account by submitting to the Company an Investment Direction in the
form set forth at Exhibit C. In accordance with procedures established by the
Committee, each Participant may change his or her investment directions
effective as of the first day of any calendar quarter. Such changes may be made
on a validly submitted Investment Direction in the form set forth at Exhibit C
no fewer than 15 days preceding the effective date of the change. If a
Participant fails to provide any investment directions at a time when the
Participant has a positive balance in the Deferred Compensation Account, the
Company or the Committee shall deem the entire Deferred Compensation Account
invested in shares of Company Common Stock. The Company may invest assets
allocable to a Participant’s Deferred Compensation Account in any manner, in any
amount and for any period of time which the Company in its sole discretion may
select; but the Company must credit or charge the Participant’s Deferred
Compensation Account with the same earnings, gains or losses that the
Participant would have incurred if the Company had invested the assets allocable
to the Participant’s Deferred Compensation Account in the specific investments,
in the specific amounts and for the specific periods directed by the
Participant. If the Plan is determined to be subject to the fiduciary provisions
of Part 4 of Title I of ERISA, the Plan shall be treated as a plan described in
Section 404(c) of ERISA and Title 29 of the Code of Federal Regulations Section
2550.404c-1, in which Plan fiduciaries may be relieved of liability for any
losses which are the direct and necessary result of investment instructions
given by a Participant or a Participant’s Beneficiary.

3.3       Investment Earnings or Losses. Any amounts credited to a Participant’s
Deferred Compensation Account may increase or decrease as a result of the
Company’s investment of such amounts, as described in Section 3.2 above. In a
manner consistent with the allocations described in Section 3.2, the investment
earnings or losses under this Section 3.3 shall be credited to a Participant’s
Deferred Compensation Account, as determined in good faith by the Committee.
Each Participant and each Participant’s Beneficiary understand and agree that
they assume all risk in connection with any decrease in the value of the
Deferred Compensation Account as invested in accordance with these Sections 3.2
and 3.3.

3.4       Contribution of Notional Distributions. The Deferred Compensation
Account of each Participant shall be credited with notional dividends and other
distributions at the same time, in the same form, and in equivalent amounts as
dividends and other distributions that are payable from time to time with
respect to investments selected by the Participant under the Deferred

 

4

 



 

Compensation Account. Any such notional dividends and other distributions shall
be valued as of the date on which they are credited to a Participant’s Deferred
Compensation Account and reallocated to acquire additional shares of the
investments selected by a Participant under the Deferred Compensation Account.
If such notional dividends and other distributions are credited in a form other
than Common Stock or cash, the Committee will determine their value in good
faith.

3.5       Blackout Periods. During any “blackout period” (as defined in
Regulation BTR promulgated by the Securities and Exchange Commission and
referred to hereinafter as “Regulation BTR”) in connection with the Plan, if a
Participant otherwise would defer receipt of such Participant’s Director fees
for services rendered as a Director during such blackout period under the Plan
and direct the investment of such fees in shares of the Common Stock during such
blackout period, the Company shall not cause an actual or deemed investment by
the Company of such Director fees into shares of Common Stock during such
blackout period, but, rather, shall take all steps necessary or appropriate to
suspend such investment during, and until then end of, such blackout period
required by Regulation BTR. As soon as practicable following the termination of
the blackout period required by Regulation BTR, the Company shall cause an
actual or deemed investment of the Director fees in shares of Common Stock in
accordance with Section 3.2. Also, during any period that the Director fees are
not invested in Common Stock as a result of this Section 3.5, such fees will be
credited with interest at the same rate applicable to dividends paid by a
Franklin Templeton money market fund as determined by the Committee.

3.6       Valuation of Participant’s Deferred Compensation Account. The value of
a Participant’s Deferred Compensation Account as of any date shall be determined
based on the value of the underlying investments (selected by the Participant)
as of the date the value of the Deferred Compensation Account is determined. The
value of each underlying investment shall be determined based on the closing
sales price for such investment as quoted or otherwise reported on the date of
determination (or, if no closing sales price was reported on that date, on the
last trading date such closing sales price was reported), as reported in The
Wall Street Journal or such other source as the Committee deems reliable.

ARTICLE 4

 

VESTING AND DISTRIBUTION OF BENEFITS

4.1       Vesting of Deferred Compensation Accounts. A Participant’s Deferred
Compensation Account shall be fully vested at all times.

 

5

 



 

 

4.2       Scheduled Distribution of Deferred Compensation Accounts. Subject to
Sections 4.3, 4.4, 4.5 and 4.6, distribution of a Participant’s Deferred
Compensation Account shall occur on the dates elected by the Participant
pursuant to Section 3.1. In the event the valuation and distribution of all or a
portion of a Participant’s Deferred Compensation Account shall occur on the same
date, the distribution of all or a portion of the Participant’s Deferred
Compensation Account shall be made as soon as administratively practicable
following the valuation of the Participant’s Deferred Compensation Account.

4.3       Change of Distribution Schedule. A Participant may elect, at any time,
to change his or her distribution date(s), provided that such election shall not
take effect for one (1) year from the date of the new election and that under
the amended payment schedule, each distribution installment (or lump sum) shall
occur no earlier than five (5) years after such installment (or lump sum) would
have been paid under the prior distribution schedule, and in conformance with
Code Section 409A(a)(4)(C), the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time. Notwithstanding
the foregoing, for purposes of subsequent changes to an election to receive
distributions in a series of installment payments, the series of installment
payments shall be treated as the entitlement to a single payment. As a result,
any change shall not take effect for one (1) year from the date of the new
election and distribution installments (or a lump sum payment) shall occur no
earlier than five (5) years after the date the first distribution would have
been paid under the prior schedule of installment payments.

4.4       Accelerated Full or Partial Distributions. The following amounts shall
be deducted from a Participant’s Deferred Compensation Account balance.

(a)            Unforeseeable Emergency. In the event of an Unforeseeable
Emergency, the Committee may, in its sole discretion, permit distribution to a
Participant from his or her Deferred Compensation Account of an amount no
greater than the amount necessary to satisfy the emergency plus any taxes
reasonably anticipated as a result of the distribution.

(b)            Domestic Relations Order. In its sole discretion, the Committee
may permit acceleration of the time or schedule of a distribution under the Plan
to an individual other than the Plan Participant as may be necessary to fulfill
a domestic relations order (as defined in Code Section 414(p)(1)(B)).

(c)            Conflict of Interest. In its sole discretion, the Committee may
permit acceleration of the time or schedule of a distribution under the Plan as
may be necessary to comply with a certificate of divestiture (as defined in Code
Section 1043(b)(2)).

(d)            De Minimus Distribution. In its sole discretion, the Committee
may distribute a Participant’s entire Deferred Compensation Account to the
Participant, provided that (i) the Participant’s account balance as of the
distribution date is $10,000 or less, (ii) the payment accompanies the
termination of the entirety of the Participant’s interest in the Plan; and (iii)
the payment is made on or before the later of (A) December 31 of the calendar
year in which the Participant’s Separation from Service occurs or (B) the date 2
½ months after the Participant’s Separation from Service.

 

6

 



 

 

(e)            Employment Taxes. In its sole discretion, the Committee may
permit acceleration of the time or schedule of a distribution under the Plan as
may be necessary to pay the Federal Insurance Contributions Act (“FICA”) tax
imposed under Section 3101, 3121(a) and 3121(v)(2) of the Code (as applicable)
on compensation deferred under the Plan. In addition, the Committee may permit
acceleration of the time or schedule of a distribution under the Plan as may be
necessary to pay the income tax at source on wages imposed under Section 3401 of
the Code or the corresponding withholding provisions of applicable state, local,
or non-U.S. tax laws as a result of the payment of the FICA tax, and to pay the
additional income tax at source on wages attributable to the pyramiding
Section 3401 wages and taxes. Notwithstanding the foregoing, the total
accelerated distribution to a Participant under this Section 4.4(e) shall not
exceed the aggregate amount of FICA taxes and the income tax withholding related
to such amount of FICA taxes.

(f)             Income Inclusion under Section 409A of the Code. In its sole
discretion, the Committee may permit acceleration of the time or schedule of a
distribution under the Plan at any time the Plan fails to meet the requirements
of Section 409A of the Code and the corresponding regulations. Notwithstanding
the foregoing, the total accelerated distribution to a Participant under this
Section 4.4(f) shall not exceed the amount required to be included as income by
the Participant as a result of the failure to meet the requirements of
Section 409A of the Code and the corresponding regulations.

(g)            Dissolution or Bankruptcy. To the extent permitted under Code
Section 409A, the Committee shall have the authority, in its sole discretion, to
terminate the Plan and distribute each Participant’s entire Deferred
Compensation Account to the Participant or, if applicable, his Beneficiary
within twelve months of a corporate dissolution taxed under Section 331 of the
Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(a). The total accelerated distribution under this Section 4.4(g) must
be included in a Participant’s gross income in the latest of:

(i)           The calendar year in which the Plan is terminated;

(ii)           The calendar year in which the amount of the Participant’s
Deferred Compensation Account is no longer subject to a substantial risk of
forfeiture; or

(iii)          The calendar year in which distribution of the Participant’s
entire Deferred Compensation Account is administratively practicable.

(h)            Change in Control. To the extent permitted under Code Section
409A, the Committee shall have the authority, in its sole discretion, to
terminate the Plan and distribute each Participant’s entire Deferred
Compensation Account to the Participant or, if applicable, his or her
Beneficiary within thirty days prior to or within twelve months after a Change
in Control. Each Participant’s participation in the Plan (and his or her
Deferred Compensation Account) will be treated as terminated under this
Section 4.4(h) only if all substantially similar arrangements sponsored by the
Company are terminated so that all Participants in the Plan and all participants
under substantially similar arrangements are required to receive all amounts of
compensation

 

7

 



 

deferred under the terminated arrangements within 12 months of the date of
termination of the arrangements.

(i)             Termination of the Plan by the Company. To the extent permitted
under Code Section 409A, the Committee shall have the authority, in its sole
discretion, to terminate the Plan and distribute each Participant’s entire
Deferred Compensation Account to the Participant or, if applicable, his
Beneficiary provided that:

(i)             All arrangements sponsored by the Company that would be
aggregated with this Plan under Proposed Regulation Section 1.409A-1(c) if the
Participants participated in all of the arrangements are terminated;

(ii)           No payments other than payments that would be payable under the
terms of this Plan and the other aggregated arrangements if the termination had
not occurred are made within twelve months of the termination of this Plan and
the other aggregated arrangements;

(iii)          All payments under this Plan and the other aggregated
arrangements are made within twenty four months of the termination of this Plan
and the other aggregated arrangements; and

(iv)          The Company does not adopt a new arrangement that would be
aggregated with this Plan and any other terminated arrangements under Proposed
Regulation Section 1.409A-1(c) if the Participants had participated in both
arrangements, at any time within five years following the date of termination of
this Plan and the other terminated arrangements.

(j)             Other Events and Conditions. The Committee shall have the
authority to terminate the Plan and distribute a Participant’s entire Deferred
Compensation Account to the Participant or, if applicable, his Beneficiary upon
the occurrence of such other events and conditions as may be prescribed in
generally applicable guidance published in the Internal Revenue Bulletin.

4.5       Death Benefit. Upon the death of a Participant prior to complete
distribution to him or her of the entire balance of his or her Deferred
Compensation Account, the remaining balance of his or her Deferred Compensation
Account on the date of death shall be payable to the Participant’s Beneficiary
designated on Exhibit A. The remaining balance of a Participant’s Deferred
Compensation Account on the date of death shall be payable to the Participant’s
Beneficiary either (a) in accordance with the Participant’s distribution
schedule or (b) in a lump sum, as elected by the Participant on Exhibit B.

4.6       Delay of Distributions. To the extent permitted under Code Section
409A, a scheduled distribution of a Participant’s Deferred Compensation Account
shall be delayed to a date after the scheduled payment date under any of the
following circumstances:

(a)            Violation of a Loan Agreement or Similar Contract. A scheduled
distribution of a Participant’s Deferred Compensation Account shall be delayed
to a date after the scheduled

 

8

 



 

payment date in the event the Company reasonably anticipates that making the
distribution will violate a loan agreement or other similar contract to which
the Company is a party, and such violation will cause material harm to the
Company. The delayed distribution must be made at the earliest date at which the
Company reasonably anticipates that making the distribution will not cause such
violation, or such violation will not cause material harm to the Company. In
addition, the facts and circumstances must indicate that the Company entered
into such loan agreement or other similar contract for legitimate business
reasons, and not to avoid the restrictions on deferral elections under Code
Section 409A.

(b)            Payments that would Violate Federal Securities Laws or other
Applicable Law. A scheduled distribution of a Participant’s Deferred
Compensation Account shall be delayed to a date after the scheduled payment date
in the event the Company reasonably anticipates that making the distribution
will violate federal securities laws or other applicable law. The delayed
distribution must be made at the earliest date at which the Company reasonably
anticipates that making the distribution will not cause such violation. For
purposes of this Section 4.6(b), making a payment that would cause inclusion in
gross income or the application of any penalty provision or other provision of
the Code is not considered a violation of applicable law.

(c)            Other Events and Conditions. The Company may delay a scheduled
distribution of the Participant’s Deferred Compensation Account upon such other
events and conditions as may be prescribed in generally applicable guidance
published in the Internal Revenue Bulletin.

4.7

Form of Payment. Distributions under the Plan shall be paid solely in cash.

4.8       Participant’s Rights Unsecured. The right of Participants and their
Beneficiaries to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Participants nor
their Beneficiaries shall have any rights in or against any amount credited to
their Deferred Compensation Accounts or any other specific assets of the
Company, except as otherwise provided in the Trust Agreement. The Deferred
Compensation Accounts shall be kept solely as nominal accounts, may be carried
in cash or any other liquid assets, may be invested in Common Stock, or may be
invested in any other assets as may be selected by the Committee in its sole and
absolute discretion.

ARTICLE 5

 

DESIGNATION OF BENEFICIARY

5.1       Designation of Beneficiary. A Participant may designate a Beneficiary
to receive any amount due hereunder to the Participant via written notice
thereof to the Committee at any time prior to his or her death and may revoke or
change the Beneficiary designated therein without the Beneficiary’s consent by
written notice delivered to the Committee at any time and from time to time
prior to the Participant’s death, provided that any such designation or change
of designation naming a primary Beneficiary other than the Participant’s spouse
shall be effective only if written spousal consent is provided to the Committee.
If a Participant’s spouse is

 

9

 



 

incapacitated, then the person who holds a power of attorney for the
incapacitated spouse or other person authorized to act on behalf of the
incapacitated spouse may provide the required spousal consent. If a Participant
fails to designate a Beneficiary, or if no such designated Beneficiary shall
survive him or her, then such amount shall be paid to his or her estate. The
designations of Beneficiaries shall be made in the form attached hereto as
Exhibit A.

ARTICLE 6

 

TRUST PROVISIONS

6.1       Trust Agreement. The Company may establish the Trust for the purpose
of retaining assets set aside by the Company pursuant to the Trust Agreement for
payment of all or a portion of the amounts payable pursuant to the Plan. Any
benefits not paid from the Trust shall be paid from the Company’s general funds,
and any benefits paid from the Trust shall be credited against and reduce by a
corresponding amount the Company’s liability under the Plan. All Trust Funds
shall be subject to the claims of general creditors of the Company in the event
the Company is insolvent as defined in the Trust Agreement. The obligations of
the Company to pay benefits under the Plan and the obligation of the Trustee to
pay benefits under the Trust constitute an unfunded, unsecured promise to pay
benefits in the future and the Participant and his or her Beneficiaries shall
have no greater rights than general creditors of the Company. No Trust may hold
assets located outside of the United States nor provide that assets will become
restricted to the provision of benefits under the Plan in connection with a
change in the Company’s financial health.

ARTICLE 7

 

AMENDMENT AND TERMINATION

7.1       Amendment. The Committee shall have the general authority, in its sole
discretion, to amend or suspend the Plan at any time and for any reason it deems
appropriate; provided however, that no amendment of the Plan may adversely
affect a Participant’s rights thereunder without such Participant’s prior
written consent. Any amendment or suspension of the Plan must be pursuant to a
written document that is executed by a duly-authorized officer of the Company.
Except as required under Code Section 409A, no Deferrals shall be made during
any suspension of the Plan or after termination of the Plan.

7.2       Automatic Termination of Plan. The Plan shall automatically terminate
on the date when no Participant (or Beneficiary) has any right to or expectation
of payment of further benefits under the Plan.

ARTICLE 8

 

ADMINISTRATION

8.1       Administration. The Committee shall administer and interpret this Plan
in accordance with the provisions of the Plan and the Trust Agreement (if any)
and shall have the

 

10

 



 

authority in its discretion to adopt, amend or rescind such rules and
regulations as it deems advisable in the administration of the Plan. Any
determination or decision by the Committee shall be made in its sole discretion
and shall be conclusive and binding on all persons who at any time have or claim
to have any interest under this Plan. Notwithstanding anything in the Plan to
the contrary, the Committee shall administer and construe the Plan in accordance
with Code Section 409A, the regulations thereunder, and any other published
interpretive authority, as issued or amended from time to time

8.2       Liability of Committee, Indemnification. The Committee shall not be
liable for any determination, decision, or action made in good faith with
respect to the Plan. The Company will indemnify, defend and hold harmless the
members of the Committee from and against any and all liabilities, costs, and
expenses incurred by such person(s) as a result of any act, or omission, in
connection with the performance of such persons’ duties, responsibilities, and
obligations under the Plan, other than such liabilities, costs, and expenses as
may result from the bad faith, gross misconduct, breach of fiduciary duty,
willful failure to follow the lawful instructions of the Board or criminal acts
of such persons. All members of the Board or the Committee and each and any
officer or employee of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.

8.3       Expenses. The cost of the establishment and the adoption of the Plan
by the Company, including but not limited to legal and accounting fees, shall be
borne by the Company. The expenses of administering the Plan shall be borne by
the Company, and the Company shall bear, and shall not be reimbursed by the
Trust, for any tax liability of the Company associated with the investment of
assets held by the Trust.

ARTICLE 9

 

GENERAL AND MISCELLANEOUS

9.1       Rights Against Company. Except as expressly provided by the Plan, the
establishment of this Plan shall not be construed as giving to any Participant,
employee or any person, any legal, equitable or other rights against the
Company, or against its officers, directors, agents or members, or as giving to
any Participant or Beneficiary any equity or other interest in the assets or
business of the Company or giving any Participant the right to be retained in
the employ of the Company. In no event shall the terms of service of a
Participant, expressed or implied, be modified or in any way affected by the
adoption of the Plan or Trust or any election under the Plan made by a
Participant. The rights of a Participant or his or her Beneficiaries hereunder
shall be solely those of an unsecured general creditor of the Company.

9.2       Claims Procedures. Claims for benefits under the Plan by a Participant
(or his or her beneficiary or duly appointed representative) shall be filed in
writing with the Committee. The Committee shall follow the procedures set forth
in this Section 9.2 in processing a claim for benefits.

 

11

 



 

 

(a)            Within 90 days following receipt by the Committee of a claim for
benefits and all necessary documents and information, the Committee shall
furnish the person claiming benefits under the Plan (the “Claimant”) with
written notice of the decision rendered with respect to such claim. Should
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
expiration of the initial 90 day period. The notice shall indicate the special
circumstances requiring an extension of time and the date by which a final
decision is expected to be rendered. In no event shall the period of the
extension exceed 90 days from the end of the initial 90 day period.

(b)            In the case of a denial of the Claimant’s claim, the written
notice of such denial shall set forth (1) the specific reason(s) for the denial,
(2) references to the Plan provisions upon which the denial is based, (3) a
description of any additional information or material necessary for perfection
of the application (together with an explanation why such material or
information is necessary), and (4) an explanation of the Plan’s appeals
procedures and the time limits applicable to these procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse determination on review. If no notice of denial is
provided as herein described, the Claimant may appeal the claim as though his or
her claim had been denied.

9.3       Appeals Procedures. A Claimant who wishes to appeal the denial of his
or her claim for benefits or to contest the amount of benefits payable shall
follow the administrative procedures for an appeal as set forth in this
Section 9.3 and shall exhaust such administrative procedures prior to seeking
any other form of relief.

(a)            In order to appeal a decision rendered with respect to his or her
claim for benefits or with respect to the amount of his or her benefits, the
Claimant must file an appeal with the Committee in writing within 60 days after
the date of notice of the decision with respect to the claim.

(b)            The Committee shall provide a full and fair review of all appeals
filed under the Plan and shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. In connection with the filing of an appeal, the
Claimant may submit written comments, documents, records, and other information
relevant to his or her appeal. The Committee will provided, upon the Claimant’s
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits.
The decision of the Committee shall be made not later than 60 days after the
Claimant has completed his or her submission to the Committee of his or her
appeal and any documentation or other information to be submitted in support of
such appeal. Should special circumstances require an extension of time for
processing, written notice of the extension shall be furnished to the Claimant
prior to the expiration of the initial 60 day period. The notice shall indicate
the special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered. In no event shall the period of the
extension exceed 60 days from the end of the initial 60 day period.

 

12

 



 

 

(c)            The decision on the Claimant’s appeal shall be in writing and
shall include specific reason(s) for the decision, written in a manner
calculated to be understood by the Claimant and shall, in the case of a adverse
determination, include: (1) the specific reason or reasons for the adverse
determination; (2) reference to the specific plan provisions on which the
benefit determination is based; (3) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to his or her claim for
benefits; and (4) a statement describing any voluntary appeal procedures offered
by the Plan and the Claimant’s right to obtain the information about such
procedures and a statement of the Claimant’s right to bring an action under
Section 502(a) of ERISA

(d)            If the Committee does not respond within 120 days, the Claimant
may consider his or her appeal denied.

(e)            In the event of any dispute over benefits under this Plan, all
remedies available to the disputing individual under this Section 9.3 must be
exhausted before legal recourse of any type is sought.

9.4       Assignment or Transfer. No right, title or interest of any kind in the
Plan shall be transferable or assignable by any Participant or Beneficiary or be
subject to alienation, anticipation, encumbrance, garnishment, attachment,
execution or levy of any kind, whether voluntary or involuntary, nor subject to
the debts, contracts, liabilities, engagements, or torts of a Participant or his
or her Beneficiary. Any attempt to alienate, anticipate, encumber, sell,
transfer, assign, pledge, garnish, attach or otherwise subject to legal or
equitable process or to dispose of any interest in the Plan shall be void.

9.5       Severability. If any provision of this Plan shall be declared illegal
or invalid for any reason, said illegal or invalid provision shall not affect
the remaining provisions of this Plan but shall be fully severable, and this
Plan shall be construed and enforced as if said illegal or invalid provision was
not part of this Plan.

9.6       Construction. The article and section headings and numbers are
included only for convenience of reference and are not to be taken as limiting
or extending the meaning of any of the terms and provisions of this Plan.
Whenever appropriate, words used in the singular shall include the plural or the
plural may be read as the singular. When used herein, the masculine gender
includes the feminine and neuter genders, the feminine gender includes the
masculine and neuter genders and the neuter gender includes the masculine and
feminine genders.

9.7       Governing Law. The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed, administered and
enforced in accordance with ERISA and, to the extent applicable, the internal
laws of the State of California, without giving effect to any choice of law
rule.

9.8       Payment Due to Incompetence. If the Committee receives evidence that a
Participant or Beneficiary entitled to receive any payment under the Plan is
physically or mentally

 

13

 



 

incompetent to receive such payment, the Committee may, in its sole and absolute
discretion, direct the payment to any other person who or trust which has been
legally appointed or established for the benefit of such person.

9.9       Taxes. All amounts payable hereunder shall be reduced by any and all
federal, state, and local taxes imposed upon the Participant or his or her
Beneficiary which are required to be paid or withheld by the Company. The
determination of the Company regarding applicable income and employment tax
withholding requirements shall be final and binding on the Participant.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer as of this 15th day of December, 2005.

 

FRANKLIN RESOURCES, INC.,

a Delaware corporation

 

 

By:  

/s/ Gregory E. Johnson  

Gregory E. Johnson

 

 

Its:  

President and Chief Executive Officer

 

 

 

14

 



 

 

EXHIBIT A

FRANKLIN RESOURCES, INC.

2006 DIRECTORS DEFERRED COMPENSATION PLAN

BENEFICIARY DESIGNATION

In the event that I should die prior to the receipt of all amounts credited to
my Deferred Compensation Account under the Franklin Resources, Inc. 2006
Directors Deferred Compensation Plan (the “Plan”), and in lieu of disposing of
my interest2 in my Deferred Compensation Account by my will or the laws of
intestate succession, I hereby designate the following person(s) as primary
Beneficiary(ies) and contingent Beneficiary(ies) of my interest in my Deferred
Compensation Account (please attach additional sheets if necessary):

 

Primary Beneficiary(ies) (Select only one of the three alternatives)

 

 

 

o   (a)      Individuals and/or Charities

 

% Share

 

Name____________________________________________________________

    _______

 

 

Address ___________________________________________________________________

 

Name____________________________________________________________

    _______

 

 

Address ___________________________________________________________________

 

Name____________________________________________________________

    _______

 

 

Address ___________________________________________________________________

 

Name____________________________________________________________

    _______

 

 

Address ___________________________________________________________________

 

 

_________________________

2       A married Participant whose Deferred Compensation Account is community
property may dispose only of his or her own interest in the Deferred
Compensation Account. In such cases, the Participant’s spouse may (a) consent to
the Participant’s designation by signing the Spousal Consent or (b) designate
the Participant or any other person(s) as the beneficiary(ies) of his or her
interest in the Deferred Compensation Account on a separate Beneficiary
Designation.

Exhibit A

 



 

 

 

 

 

 

 

o    (b)     Residuary Testamentary Trust

 

 

 

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

 

 

 

 

o   (c)      Living Trust

 

 

 

The_____________________________________ Trust, dated
___________________________

(print name of trust)                                          
              (fill in date trust was established)

 

 

 

Contingent Beneficiary(ies) (Select only one of the three alternatives)

 

 

o   (a)      Individuals and/or Charities

 

 

% Share

 

Name____________________________________________________________

    _______

 

 

Address ___________________________________________________________________

 

Name____________________________________________________________

    _______

 

 

Address ___________________________________________________________________

 

Name____________________________________________________________

    _______

 

 

Address ___________________________________________________________________

 

 

 

o   (b)     Residuary Testamentary Trust

 

 

 

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

 

 

Exhibit A

 



 

 

 

 

 

o   (c)      Living Trust

 

 

 

The_____________________________________ Trust, dated ________________________

(print name of trust)                                          
              (fill in date trust was established)

 

Should all the individual primary Beneficiary(ies) fail to survive me or if the
trust named as the primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the contingent Beneficiary(ies) shall be entitled to my interest in the
Deferred Compensation Account in the shares indicated. Should any individual
beneficiary fail to survive me or a charity named as a beneficiary no longer
exists at my death, such beneficiary’s share shall be divided among the
remaining named primary or contingent Beneficiaries, as appropriate, in
proportion to the percentage shares I have allocated to them. In the event that
no individual primary Beneficiary(ies) or contingent Beneficiary(ies) survives
me, no trust (excluding a residuary testamentary trust) or charity named as a
primary Beneficiary or contingent Beneficiary exists at my death, and no will of
mine containing a residuary trust is admitted to probate within six months of my
death, then my interest in the Deferred Compensation Account shall be disposed
of by my will or the laws of intestate succession, as applicable.

Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Plan.

This Beneficiary Designation is effective until I file another such Beneficiary
Designation with the Company. Any previous Beneficiary Designations are hereby
revoked.

Submitted by:

o Participant        o Participant’s Spouse

_____________________________________

Name: _______________________________

Date: _________________________________

Filing Acknowledgement:

Franklin Resources, Inc.

By: __________________________________

Its: __________________________________

Filed with the records of the Company this _____ day of _________________, 20___

 



 

Exhibit A

 



 

 

Spousal Consent for any interest in a Deferred Compensation Account that is
Community Property (necessary if separate Beneficiary Designation is not filed
by spouse):

I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in any Deferred Compensation Account balance payable to my spouse in connection
with his or her service to the Company or any subsidiary of the Company. This
consent does not apply to any subsequent Beneficiary Designation which may be
filed by my spouse unless consented to by me while I am still married to the
Participant. This Spousal Consent may be revoked by me at any time, whether by
filing a Beneficiary Designation disposing of my interest in the Deferred
Compensation Account or by filing a written notice of revocation with the
Company.

___________________________________

(Signature of Spouse)

 

Date: _______________________________

 

Spousal Consent for any interest in the Deferred Compensation Account that is
not Community Property (necessary if beneficiary is other than spouse):

I hereby consent to this Beneficiary Designation. This Spousal Consent does not
apply to any subsequent Beneficiary Designation which may be filed by my spouse
unless consented to by me while I am still married to the Participant.

___________________________________

(Signature of Spouse)

Date: ______________________________

 

 

Exhibit A

 



 

 

EXHIBIT B

FRANKLIN RESOURCES, INC.

2006 DIRECTORS DEFERRED COMPENSATION PLAN

DEFERRAL ELECTION FORM

Name: ___________________

I hereby elect to defer the following amounts in accordance with the terms of
the Franklin Resources, Inc. 2006 Directors Deferred Compensation Plan (the
“Plan”). This election shall be effective for amounts earned as a Director of
the Company and/or any subsidiary of the Company. This election shall remain in
effect indefinitely for all years of service until terminated or modified by a
subsequent deferral election form which shall generally be effective for amounts
earned in the calendar year following the calendar year such subsequent deferral
election form is filed with the Company:

□

___% of my annual stock grant(s).

 

□

___% of my other stock grant(s).

 

□

___% of my Directors’ fees relating to my service as a Director.

 

□

___% of my meeting fees relating to my service as a Director.

 

□

___% of my committee fees relating to my service as a Director.

 

□

___% of my chairperson fees relating to my service as a Director.

□

___% of all other fees relating to my service as a Director.

 

Note:       As stated above, this election shall remain in effect indefinitely
for all years of service until terminated or modified by a subsequent deferral
election form. You can file a new election form at any time with respect to
deferrals in a subsequent calendar year. A new election form must be filed no
later than December 31st of the calendar year prior to the calendar year for
which the new election form will be effective.



 

Exhibit B

 



 

 

My Plan deferrals, as adjusted for losses or gains under the Plan, shall be paid
to me on the following date(s) and in the following increment(s). If the payment
date is a Saturday, Sunday or holiday, then the payment shall be made on the
next business day. Please elect either Equal Payments Over a Period of Years or
Fixed Payment Dates and then make the appropriate sub-election(s).

o

Equal Payments Over a Period of Years

o          Substantially equal quarterly installments over five (5) years
beginning the April 20 following my Separation from Service and continuing on
each July 20, October 20, January 20 and April 20 thereafter.

o         Substantially equal quarterly installments over ten (10) years
beginning the April 20 following my Separation from Service and continuing on
each July 20, October 20, January 20 and April 20 thereafter. (Note: Elect this
alternative if you are not a resident of California and intend to comply with
California R&TC Section 17952.5.)

Note:     For purposes of subsequent changes in the timing of the payments as
elected above, the series of installment payments shall be treated as the
entitlement to a single payment. If you wish to change this election for amounts
previously deferred, (a) any change shall not take effect for 1 year from the
date of the new election and (b) distribution installments (or a lump sum
payment) shall occur no earlier than 5 years after the date the first
distribution would have been paid under the prior distribution schedule.

o

Fixed Payment Dates

 

 

o

________________

________________________________________________

 

Percentage

Month

Day

Year

 

 

o

________________

________________________________________________

 

Percentage

Month

Day

Year

 

 

o

________________

________________________________________________

 

Percentage

Month

Day

Year

 

 

 

Exhibit B

 



 

 

o

________________

________________________________________________

 

Percentage

Month

Day

Year

 

 

o

________________

________________________________________________

 

Percentage

Upon Separation from Service

 

Note:     If you wish to change this election for amounts previously deferred,
(a) any change shall not take effect for 1 year from the date of the new
election and (b) each distribution (or lump sum) shall occur no earlier than 5
years after such distribution (or lump sum) would have been paid under the prior
distribution election.

Once the payout of my Plan deferrals has commenced, cash/stock dividends accrued
with respect to my Plan deferrals shall be paid to me in the following manner:

Cash dividends accrued with respect to Franklin Templeton Mutual Funds:

o

Cash dividends reinvested.

 

o

Cash dividends paid out on the next payment date.

Cash/stock dividends accrued with respect to Company Common Stock:

o

Cash/stock dividends reinvested.

 

o

Cash/stock dividends paid out on the next payment date.

Upon my death prior to the complete distribution of my Plan deferrals (as
adjusted for losses or gains under the Plan), the remaining balance shall be
payable to my designated beneficiary in the following manner:  

o

In a lump sum.

 

o

In accordance with the distribution schedule elected by me on this Exhibit B,
above.



 

Exhibit B

 



 

 

Transfer of Account Balance from Separate Franklin Resources, Inc. Deferred
Compensation Agreement

By checking the following box you elect to transfer the deferred compensation
account balance from your Franklin Resources, Inc. Deferred Compensation
Agreement for Director’s Fees dated ______________ to this Plan. This transfer
of the account balance to this Plan will be considered an amendment and
restatement of your prior deferred compensation agreement. This transfer may be
elected no later than December 31, 2005.

o

Transfer of Account Balance from Separate Franklin Resources, Inc. Deferred
Compensation Agreement.

Transfer of Account Balance from Separate Fiduciary Trust Company International
Deferred Compensation Agreement

By checking the following box you elect to transfer the deferred compensation
account balance from your Fiduciary Trust Company International Deferred
Compensation Agreement for Director’s Fees dated ______________ to this Plan.
This transfer of the account balance to this Plan will be considered an
amendment and restatement of your prior deferred compensation agreement. This
transfer may be elected no later than December 31, 2005.

o

Transfer of Account Balance from Separate Fiduciary Trust Company International
Deferred Compensation Agreement.

Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Plan.

[Signature page follows]



 

Exhibit B

 



 

 

 

Submitted by:

Participant

_____________________________________

Name: _______________________________

Date: _______________________________



Filing Acknowledgement:

Franklin Resources, Inc.

By: _________________________________

Its: _________________________________

Filed with the records of the Company this _____ day of _________________, 20___

 

 

Exhibit B

 



 

 

EXHIBIT C

FRANKLIN RESOURCES, INC.

2006 DIRECTORS DEFERRED COMPENSATION PLAN

INVESTMENT DIRECTION

The Participant hereby directs the investment of his or her Deferred
Compensation Account in Franklin Resources, Inc. Common Stock and/or one or more
Franklin Templeton mutual funds in accordance with the percentages indicated
below.

INVESTMENT

Percentage

 

 

Franklin Resources, Inc. Common Stock

%

_______________________________________

%

_______________________________________

%

_______________________________________

%

_______________________________________

%

 

 

 

100%

 

Submitted by:

Participant

_____________________________________

Name: _______________________________

Date: ________________________________

Filing Acknowledgement:

Franklin Resources, Inc.

By: _________________________________

Its: _________________________________

Filed with the records of the Company this _____ day of _________________, 20___

 

 

Exhibit C

 

 

 